DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1-6, 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2021.
Applicant’s election without traverse of Invention II claims 7-10 in the reply filed on 12/15/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Publication US2006/0010601A1 hereinafter referred to as Riley in view of US Patent 8,689,376 hereinafter referred to as Becker. Riley disclose a patient support apparatus 10 comprising: a patient support surface 36, 38; having a head end and foot end, and being articulated to allow for independently raising and lowing the head end and foot end relative to the reminder of the patient support surface; a base frame 22; a repositioning mechanism 28, 30, 66 extending between the patient support surface and the base frame, and operable to vertically reposition and angularly reposition the patient support surface relative to the base frame; and a tilt control system 98. However does not disclose a tilt control system 40, 68 operable to prevent raising and lowering the head end and foot end beyond a minimum extent, and including an input device operable to allow for specifying the minimum extent and the maximum extent. 
Becker teaches a patient support apparatus 20 comprising: a patient support surface 32, 24; having a head end and foot end, and being articulated to allow for independently raising and lowing the head end and foot end relative to the reminder of the patient support surface; a base frame 22; a tilt control system operable to prevent raising and lowering the head end and foot end beyond a minimum extent, and including an input device operable to allow for specifying the minimum extent and the maximum extent (limiting function).It would have been obvious to one of ordinary skill in the art at the time of invention to modify the control system of Riley to include an limiting system as taught by Becker for the purpose of preventing the patient support from being actuated into particular positions. Such a modification would yield expected results. 
Re-Claim 8
Riley as modified by Becker discloses 
wherein the patient support surface accommodates a mattress, and the base frame is substantially rectangular in shape and includes at least one rollable member at each corner.
Re-Claim 9
Riley as modified by Becker discloses 
wherein the repositioning mechanism includes first and second frame members and oppositely oriented first and second lift actuators which pivot the first and second frame members between a first position in which the patient support surface is raised relative to the base frame, and a second position in which the patient support surface is lowered relative to the base frame, and wherein when the first and second frame members are pivoted equally the patient support surface is vertically repositioned and when the first and second frame member are pivoted unequally the patient support surface is angularly repositioned.
Re-Claim 10
Riley as modified by Becker discloses 
further including one or more bumper components 18, 526, 528, 530 associated with one or more corners of the patient support apparatus, and operable to prevent damage when the patient support apparatus contacts another object, to receive and support removable members, and to provide an electrical connection for providing power to one or more electronic components of the patient support apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ifeolu Adeboyejo whose telephone number is 571-270-3072.  The examiner can normally be reached on Monday-Friday, 7:00 am- 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU ADEBOYEJO/
Examiner, Art Unit 3673

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673